Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-6, 20 and 22-34 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“a first sidewall of the unique layer of material abutting the first set of MCM layers”
“and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer of material abutting the second set of MCM layers”
“wherein the first and second sets of MCM layers are devoid of the unique layer of material”  

b.	The limitations in claim 24:  
”a first sidewall of the unique layer of material abutting the first set of MCM layers” 
“and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer material abutting the second set of MCM layers”
“wherein the first and second MCM stacks of the shared gate structure are devoid of the unique layer of material” 

c.	The limitations in claim 29:  
”a first sidewall of the unique layer of material abutting the first plurality of MCM layers”
“and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer of material abutting the second plurality of MCM layers,”
“wherein the first and second MCM stacks of the shared gate structure are devoid of the unique layer of material”  

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device or method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes: 
a.  a first sidewall of a specific unique layer of material abutting a specific first set of MCM layers, and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer of material abutting a specific second set of MCM layers, wherein the first and second sets of MCM layers are devoid of the unique layer of material.  
b.  a first sidewall of a specific unique layer of material abutting a specific first set of MCM layers, and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer material abutting a specific second set of MCM layers, wherein the first and second MCM stacks of a specific shared gate structure are devoid of the unique layer of material.  
c.  a first sidewall of a specific unique layer of material abutting a specific first plurality of MCM layers, and a second sidewall of the unique layer of material opposite the first sidewall of the unique layer of material abutting a specific second plurality of MCM layers, wherein the first and second MCM stacks of a specific shared gate structure are devoid of the unique layer of material.  

As to claim 1, 24 and 29 the office here references the previous action’s detailed reasons for allowance regarding claims 1, 24 and 29.  

The limitations in claims 1, 24 and 29 are sufficient to distinguish claims 2-6, 20, 22, 23, 25-28 and 30-34 which depend from claims 1, 24 and 29 over the art of record.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891